Citation Nr: 1453021	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  06-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the issue remaining on appeal for additional development in October 2010 and November 2012.  The Board then denied the issue in an April 2013 decision.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), and with respect to the above noted claim of entitlement to service connection for right ear hearing loss the Court vacated and remanded the Board's decision in a Joint Motion for Remand (JMR) dated in March 2014.


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's right ear hearing loss disability is related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for right ear hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 (2014) have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

The pertinent evidence shows that upon pre-induction examination in April 1969 an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
35

A September 1969 audiological evaluation at the time of service entry revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
5

Service treatment records are negative for complaint, treatment, or diagnosis for hearing loss.  A September 1970 report noted cerumen in the ears was treated with irrigation.  In his May 1973 report of medical history the Veteran reported occasional excessive cerumen accumulation which required irrigation and a past history of earaches.

The Veteran's May 1973 separation examination revealed a normal clinical evaluation of the ears.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
20

In statements in support of his claim the Veteran reported that he had hearing loss before service that was made worse by service and continued after service.  No specific symptoms were identified.

Private medical records dated in January 2007 noted the Veteran complained of a history of military noise exposure and hearing loss that was greater in his right ear than in his left ear.  The examiner noted his tympanic membranes were retracted, bilaterally, and that audiometry revealed mild hearing loss and sensorineural hearing loss in the right ear.  An audiological evaluation graph indicates pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner R.L.R, M.D., provided diagnoses of sensorineural hearing loss and Eustachian tube dysfunction.

The Veteran was afforded a VA examination in December 2010.  Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  It was noted the Veteran reported military noise exposure significant for service around jet airplanes without hearing protection.  He stated he had worked as a state trooper for 25 years with use of hearing protection devices as needed.  He denied any significant recreational noise exposure.  The examiner stated that based upon the evidence in the claims file it was not likely that military noise exposure caused the Veteran's bilateral hearing loss.

The Veteran was afforded another VA examination in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner found it was not likely that the Veteran's hearing loss was caused by or a result of an event in military service.  In a subsequent addendum the examiner noted the Veteran had served in security on a B-52 flight line and that he reported he was not provided hearing protection.  It was noted that pure tone testing in an April 1969 pre-induction examination report revealed mild bilateral hearing loss, but that a repeat examination at the time of service entry in September 1969 indicated hearing was within normal limits.  It was also noted that his May 1973 separation examination indicated bilateral hearing within normal limits with significant threshold shifts at the 500, 1000, and 4000 Hertz levels in the right ear only.  This shift was found to be at least as likely as not due to his military noise exposure.  

As noted in the March 2014 JMR, the December 2010 VA examination noted that the Veteran exhibited a pure tone threshold of 65 in the 4000 Hz frequency.  As previously stated, 38 C.F.R. § 3.385 provides that impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  Therefore the Veteran has hearing loss in his right ear for VA purposes. 

Additionally, it is noted in the January 2013 addendum opinion that the Veteran's May 1973 separation examination indicated bilateral hearing within normal limits with significant threshold shifts at the 500, 1000, and 4000 Hertz levels in the right ear only.  The January 2013 VA examiner opined that this shift was found to be at least as likely as not due to his military noise exposure.

The Board notes that the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced hearing loss symptoms during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  The Board finds that the Veteran's testimony that his diagnosed right ear hearing disability is related to his noise exposure during active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the December 2010 VA examination which noted that the Veteran's exhibited hearing loss for VA purposes and therefore a current disability, (2) his documented in-service threshold shift in hearing loss, (3) the January 2013 VA examiner's opinion that this shift was found to be at least as likely as not due to his military noise exposure, (4), the lack of any evidence of significant post-service noise exposure without the use of hearing protection and (5) his competent and credible history of relevant symptoms during and since service discharge.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the noise exposure the Veteran experienced in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


